DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-13 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 24-36, respectively, of prior U.S. Patent No. 9,878,568. This is a statutory double patenting rejection.
Claim 1 claims the same invention as patent claim 24.
Claim 2 claims the same invention as patent claim 25.
Claim 3 claims the same invention as patent claim 26.
Claim 4 claims the same invention as patent claim 27.
Claim 5 claims the same invention as patent claim 28.
Claim 6 claims the same invention as patent claim 29.
Claim 7 claims the same invention as patent claim 30.
Claim 8 claims the same invention as patent claim 31.
Claim 9 claims the same invention as patent claim 32.
Claim 10 claims the same invention as patent claim 33.
Claim 11 claims the same invention as patent claim 34.
Claim 12 claims the same invention as patent claim 35.
Claim 13 claims the same invention as patent claim 36.

Conclusion
The prior art made of record and not relied upon is considered most pertinent to applicant's disclosure:
Song (US 2012/0082846) discloses a printable substrate, having a basis weight which may fall between about 12 to about 32 lbs/1300 ft2, comprising paper fibers which may be in an amount in the range of from about 60 to 100% by weight of the paper substrate, a substrate filler which may be in an amount in the range of from 0 to about 30% by weight of the paper substrate, and a surface size layer which can comprise about 50 lbs or less per ton of the paper substrate of a starch surface sizing agent and which comprises a multivalent metal salt drying agent. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192. The examiner can normally be reached Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric Hug/Primary Examiner, Art Unit 1748